Citation Nr: 9918204	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
from October 1, 1994 to August 17, 1995, from December 1, 
1995 to October 31, 1996, and from January 1, 1997 for status 
post left wrist replacement with proximal Rowe carpectomy and 
radial styloidectomy (minor).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
November 1989.  

This appeal arose from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO).  The RO granted entitlement to service 
connection for avascular necrosis of the lunate of the left 
wrist.  A 100 percent rating was established back to the date 
of claim through September 30, 1994.  Thereafter, effective 
October 1, 1994, a 20 percent evaluation was assigned.  

In October 1995 a 100 percent evaluation was assigned 
effective August 18, 1995 through October 31, 1995.  A 20 
percent evaluation was continued effective November 1, 1995.  
The disorder was recharacterized as avascular necrosis 
(Kienbock Disease) left wrist status post lunate replacement, 
Rowe carpectomy, and radial styloidectomy.  

In April 1996 the 100 percent evaluation was extended through 
November 30, 1995 and the 20 percent evaluation was continued 
effective December 1, 1995.  In May 1996 the RO granted an 
increase in the 20 percent evaluations effective October 1, 
1994 and December 1, 1995 to 30 percent.  An earlier 
effective date was also established based on an informal 
claim.  

In June 1997, a third period of total disability was awarded.  
A 100 percent evaluation was established effective November 
1, 1996.  A 30 percent evaluation was continued effective 
January 1, 1997.  

In January 1998 the Board of Veterans' Appeals (Board) issued 
a remand for clarification of the veteran's current 
representative, and in order for a hearing to be scheduled 
before the Board at the RO.  

The issue of who was representing the veteran was clarified.  
The veteran canceled his hearing before the Board and did not 
reschedule it.  The RO obtained some additional records as 
well and authorized a VA examination.  The veteran received 
notification of the examination but did not show up for the 
examination.  The case has been returned to the Board for 
appellate review.  

In accordance with the recent case of Fenderson v. West, 12 
Vet. App. 119 (1999), the issue as listed on the title page 
of this decision has been revised to reflect that the veteran 
has initiated his appeal from an initial grant of entitlement 
to service connection and assignment of a disability 
evaluation.  

During the veteran's October 1995 hearing the veteran's 
representative requested entitlement to service connection 
for a tender and painful scar.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for consideration.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that from 
October 1, 1994 to August 17, 1995, from December 1, 1995 to 
October 31, 1996 the veteran had severe painful motion or 
weakness of his minor wrist.  

2.  The competent medical evidence of record shows that from 
January 1, 1997 the veteran's wrist was fused.  

3.  There is no showing of ankylosis in an unfavorable 
position to include any degree of plantar flexion or in ulnar 
or radial deviation.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent from October 1, 1994 to August 17, 1995, from 
December 1, 1995 to October 31, 1996, and from January 1, 
1997 for status post left wrist replacement with proximal 
Rowe carpectomy and radial styloidectomy (minor) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate I, 4.71a, Diagnostic Codes 5053, 5214 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had Kienbock's disease with complete 
deterioration of the lunate and degenerative changes.  A 
replacement of the lunate was performed in January 1993.  

Records from February 1993 indicate that the veteran was 
working and playing the piano professionally.  A report from 
the veteran's doctor from March 1993 indicates that the 
veteran was able to work full time.  

Subsequent records showed that the veteran continued to be 
symptomatic.  Surgery to install a replacement prosthesis was 
performed in August 1993.  

A note from September 1993 from the veteran's physician noted 
that the veteran wanted to return to work on November 1, 
1993.  He was to return with limits on the hours of work and 
on repetitive activities.  

After the surgery the veteran underwent physical therapy.  In 
November 1993 he had a minimal amount of swelling.  There was 
moderate tenderness to palpation.  Motion was 40 degrees of 
extension, 28 degrees of flexion, 10 degrees of radial 
deviation, and 15 degrees of ulnar deviation.  Strength was 
fair-plus to good-minus with complaints of pain.  


A report from the veteran's physician notes that after the 
August 1993 surgery, the veteran responded well to treatment.  
In December 1993 he had 35 degrees of extension and 40 
degrees of flexion.  Ulnar and radial deviation were normal.  
He had loss of grip strength.  He also had to use a TENS unit 
and was prohibited from lifting more than 10 to 15 pounds.  
It was felt that his condition would not be permanent and 
stationary for three to six months.  

Records from 1994 show that the veteran continued to undergo 
therapy and use pain medications.  He was working in his own 
business.  Dorsiflexion was around 15 degrees;  palmar 
flexion was to 30 degrees.  

A VA examination was performed in July 1994.  The examiner 
noted that after the second prosthesis was put in, the 
veteran had no pain relief and he continued to use a TENS 
unit.  He was self-employed making furniture.  He was using 
Vicodin and Ibuprofen.  

On examination the wrists were equal in circumference.  
Flexion and extension of the left wrist were to 20 degrees.  
Grip strength was reduced on the left.  Neurological 
examination was normal except for an expected sensory loss 
around the surgical scars.  The impression was post 
prosthetic replacement of a necrotic lunate bone.  

VA treatment records from 1994 showed complaints of ongoing 
wrist pain.  The assessment in October 1994 was chronic pain 
in the left wrist, stable.  

X-rays from November 1994 showed an impression of status post 
lunate prosthesis with dorsal dislocation /subluxation, ulna 
minus, and mild degenerative changes of the radiocarpal 
joint.  


In the veteran's notice of disagreement (NOD) he reported 
that he had constant pain in the wrist and very limited range 
of wrist motion.  In his substantive appeal he reported 
numbness of the top of his hand with tingling, constant pain 
varying with activity, and loss of motion.  He reported that 
pain would frequently wake him from sleep and required use of 
ibuprofen.  He reported some spasm of the wrist.  He 
estimated that he had 10 degrees of dorsiflexion, 10 degrees 
of palmar flexion, no ulnar deviation, and 5 degrees of 
radial deviation.  He added that he wore a brace for 20 hours 
a day and required the brace to perform everyday activities.  

The veteran underwent surgery through VA again in August 
1995.  He had a long history of wrist pain and x-rays showed 
a stage IV collapse of his proximal carpal wall.  He 
underwent a left wrist proximal row carpectomy, radial 
styloidectomy and posterior interosseous nerve replacement.  

The veteran attended a hearing at the RO in October 1995.  
The representative argued that extraschedular consideration 
was appropriate because the veteran worked as a musician and 
needed both hands equally.  The veteran reported that he had 
hand pain all the time unless he was using medication and 
noted that the pain would wake him up at night.  He reported 
that he had limitations in his ability to engage in a wide 
range of chores and other daily living activities.  He 
contended that his disability had an impact on his ability to 
perform as a musician and to work with power tools.  He then 
testified that he could play the guitar and piano but was 
limited.  He testified "I play music at night and I play 
music on every Sunday morning."  The veteran reported that 
he had depression and stress due to his limitations.  The 
veteran reported that since his surgery he earned about 1/3 
of what he made prior to his surgeries from car sales and 
music performances.  

The veteran underwent a VA examination in January 1996.  He 
reported that since his last surgery he had been slightly 
improved but had less motion in the wrist.  He reported 
taking ibuprofen two times a day and wearing a splint at all 
times.  He reported continual wrist pain with a markedly weak 
grip and difficulty doing anything except minimal activities.  

On examination there was only 15 degrees of dorsiflexion and 
volar flexion with no radial or ulnar deviation.  Pronation 
and supination remained normal.  Other motions were within 
normal limits.  There was some swelling and minimal deformity 
from lack of bony material.  X-rays showed little remaining 
normal joint.  There was decreased forearm girth on the left.  
There was a 15 pound grip on the left verus a 105 pound grip 
on the right.  The impression was postoperative proximal row 
carpectomy.  

Thereafter the veteran received physical therapy through VA.  
He was expected to return to work by June 1996.  

In November 1996 the veteran underwent a wrist fusion 
procedure.  He reportedly had constant severe pain despite 
multiple past procedures.  

In December 1998, a request was made for the veteran to be 
reexamined by VA.  The veteran was contacted at his address 
of record.  The notification letter is contained in the 
claims folder.  The veteran did not report for the 
examination.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that an appeal from an initial 
assignment of a disability evaluation was part of the 
original claim for compensation.  



In an appeal from the initial assignment of an evaluation, 
ratings may be staged (i.e., different ratings may be 
assigned for different periods of time.  The rule of 
Francisco v. Brown, 7 Vet.App. 55 (1994), that where an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern, does not apply in 
such cases. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  


In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  
With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

For one year after implementation of the prosthesis a 100 
percent evaluation is assigned.  The 100 percent rating will 
commence after the initial grant of a one month total rating 
assigned under 38 C.F.R. § 4.30 following hospital discharge.  
For chronic residuals consisting of severe, painful motion or 
weakness in the minor wrist, a 30 percent evaluation is 
assigned.  With intermediate degrees of residual weakness, 
pain or limitation of motion a rating is assigned by analogy 
to Diagnostic Code 5214.  The minimum evaluation is 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5053.  

Ankylosis of the minor wrist in a favorable position in 20 
degrees to 30 degrees of dorsiflexion is evaluated as 20 
percent disabling.  Ankylosis not in the favorable position 
is evaluated 30 percent disabling.  Ankylosis in an 
unfavorable position, in any degree of palmar flexion or with 
ulnar or radial deviation is evaluated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

When entitlement to a benefit in an original compensation 
claim cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (1998).  

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1998).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim;  no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  It is noted 
that the duty to assist is not boundless and it is not a one-
way street.  Wood v. Derwinski.  1 Vet. App. 190 (1991).  The 
veteran was given an opportunity for further development of 
his appeal.  He did not report for a VA examination, 
scheduled for that purpose.  Therefore his claim must be 
evaluated on the evidence of record.  

The veteran's disability has been evaluated as 100 percent 
disabling for the period following his wrist replacement 
surgeries.  Temporary 100 percent convalescence evaluations 
have been assigned following subsequent surgeries.  These 
periods are not at issue.  






Accordingly, as stated above, the issue is entitlement higher 
evaluations from October 1, 1994 to August 17, 1995, from 
December 1, 1995 to October 31, 1996, and from January 1, 
1997.  

Diagnostic Code 5053 provides for a 100 percent evaluation 
for one year following implantation of a wrist prosthesis.  
Otherwise the maximum rating available for the minor wrist is 
30 percent.  A 30 percent evaluation is indicative of chronic 
residuals consisting of severe painful motion or weakness.  

This evaluation has been assigned for all periods in which 
the veteran was not receiving a total evaluation.  

It is noted that Diagnostic Code 5053 provides that 
"intermediate" cases are to be rated as ankylosis of the 
wrist pursuant to Diagnostic Code 5214.  Interestingly, the 
maximum evaluation for ankylosis of the minor wrist is 40 
percent - a higher evaluation than the 30 percent provided 
for pursuant to Diagnostic Code 5053.  

The veteran's wrist is fused and therefore is appropriately 
evaluated as ankylosis in any event.  A 40 percent evaluation 
is only awarded in the case of ankylosis in an unfavorable 
position, in any degree of palmar flexion or with ulnar or 
radial deviation.  

A review of the evidence of record does not show that the 
wrist is essentially frozen in palmar flexion or ulnar or 
radial deviation.  Therefore the criteria for a 40 percent 
evaluation have not been met.  There is no reasonable doubt 
to be afforded to the veteran under the facts here.  





The veteran's functional limitation including painful motion 
was properly taken into consideration.  However, an 
evaluation higher than 30 percent cannot be achieved based on 
limitation of wrist motion.  The 30 percent evaluation 
assigned is already premised on severe pain and other 
impairment.  Alternatively, the disability is evaluated based 
on no motion of the wrist.  DeLuca.  

There are no other applicable diagnostic codes providing for 
a higher evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim for an initial 
evaluation in excess of 30 percent for the appellant's left 
wrist disability.


Additional Matter

The Board notes that the RO provided the veteran with the 
criteria referable to extraschedular evaluations, and 
therefore considered the veteran for increased compensation 
under such criteria, although rating decisions and statements 
of the case do not show any specific analysis of the 
question.  

While the veteran has had several surgeries on his wrist with 
attendant periods of recuperation and inability to work, he 
has received 100 percent evaluations to compensate him for 
this disability.  There has been no showing by the veteran of 
extraordinary or exceptional disability from the service 
connected wrist disability, beyond that contemplated by the 
rating schedule.  Therefore, there exists no basis upon which 
to refer the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
from October 1, 1994 to August 17, 1995, from December 1, 
1995 to October 31, 1996, and from January 1, 1997 onward for 
status post left wrist replacement with proximal Rowe 
carpectomy and radial styloidectomy (minor) is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

